Opinion by
Judge Cofer :
If judgment is entered against the bail and the defendant be surrendered or arrested, the court may, at its discretion, remit the whole or part of the sum specified in the bail bond. Sec. 98, Cr. Code. There is no allegation in the response that the defendant, Rue House, had been either surrendered or arrested, and the response was there*525fore insufficient to authorize the court to remit any part of the sum specified in the bail bond.

Moss, for appellant.

The fact that defendant had been arrested by the United States authorities constituted no defense to the action on the bail bond. The bail undertook to have the principal in .court, and cannot escape liability by showing that his appearance was prevented by what we must presume was a lawful arrest by the government of the United States.
Judgment reversed, and cause remanded with direction to sustain the demurrer to the response.